                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSEPH GIANNONE, SENIOR and                      :
JOSEPH GIANNONE, INC., t/a JOSEPH                :
GIANNONE PLUMBING & HEATING,                     :
                    Plaintiffs,                  :              CIVIL ACTION
              v.                                 :              No. 16-cv-911
                                                 :
JOSEPH GIANNONE, JUNIOR and                      :
JOSEPH GIANNONE HEATING & AIR                    :
CONDITIONING, INC., t/a JOSEPH                   :
GIANNONE PLUMBING • HEATING •                    :
AIR CONDITIONING,                                :
                       Defendants.               :


                                         ORDER
      This 18th day of December, 2019, for the reasons stated in the accompanying

memorandum, Plaintiffs’ Motion for Summary Judgment is DENIED.




                                                    /s/ Gerald Austin McHugh
                                                 United States District Judge
